 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9    DANIELS SHARPSMART, INC.,                            Case No. 1:17-cv-00403-LJO-SAB

10                   Plaintiff,                            ORDER CONTINUING STAY IN THIS
                                                           ACTION AND REQUIRING PARTIES TO
11           v.                                            FILE A JOINT STATUS REPORT

12    KAREN SMITH, et al.,                                 (ECF No. 54)

13                   Defendants.                           THIRTY-DAY DEADLINE

14

15          On October 2, 2018, the parties filed a joint status report requesting this action be stayed

16 for an additional thirty days for settlement discussions. The Court finds good cause to continue

17 the stay of this action. Accordingly, the stay in this action is continued and the parties shall file a

18 joint status report within thirty days of the date of entry of this order.

19
     IT IS SO ORDERED.
20

21 Dated:      October 3, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                       1
